OPINION — AG — **** HIRING — FIRING OF DIRECTOR OF WILDLIFE CONSERVATION DEPARTMENT **** IT WOULD TAKE A MAJORITY VOTE OF THE ENTIRE OKLAHOMA WILDLIFE CONSERVATION COMMISSION, THAT IS, FIVE OR MORE MEMBERS OF THE COMMISSION, TO EFFECT A HIRING OR FIRING OF THE DIRECTOR OF THE WILDLIFE CONSERVATION COMMISSION. THE CHAIRMAN OF THE WILDLIFE COMMISSION MAY VOTE ON EVERY MATTER BEFORE THE COMMISSION AND HIS VOTE IS CONSIDERED LIKE THAT OF EACH AND EVERY OTHER MEMBER OF THE COMMISSION. IN THE EVENT OF A TIE VOTE, THERE BEING NO PROVISION MADE FOR BREAKING THAT TIE, THE MATTER REMAINS STATUS QUO AND IT IS AS IF NO VOTE IN FACT HAS BEEN TAKEN. CITE: ARTICLE XXVI, SECTION 3, 29 O.S. 1951 104 [29-104], ARTICLE XXVI, SECTION 1 (ROBERT H. MITCHELL)